Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION  This action is in response to the application filed on 01/14/2022.  Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8-11, 13, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12-16 of U.S. Patent No. 11,277,800 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1 and 9 of patent #11,277,800 B1 disclose all the features of claims 1 and 11 of the instant application with minor obvious variations.
Similarly the claims 1, 4, 5-8, 9, 12 and 13-16 of patent No. #11,277,800 B1 discloses or suggests all of the limitations of the claims 3, 8-10, 13, 18-20 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1, 4-9, 12-16 of U.S. Patent No. 11,277,800 B1 to modify the claims to achieve the features of claims 1, 3, 8-11, 13, 18-20 of the instant application.


                                      Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saha et al. US 11057839 B1. 
As of claims 1 and 11, Saha discloses a method and a wireless access node to control transmit power of wireless User Equipment (UEs), the wireless access node comprising: 
a radio wirelessly receiving uplink data from the wireless UEs over wireless uplinks and transferring the uplink data to a Baseband Unit (BBU) ([FIG. 5] Col: 9, lines 8- 5GNR/LTE UE 410 (=wireless UEs), is wirelessly coupled to the antennas in radios 421-422. Radios 421-422 and BBUs 423-424 are coupled over data links, lines 18-20 discloses the antennas receive wireless signals from 5GNR/LTE UE 410 that transport UL 5GNR/LTE signaling and UL 5GNR/LTE data) and Col: 10 line 25 discloses UEs which corresponds to wireless UEs);
the BBU receiving the uplink data from the radio, transferring the uplink data to a communication network (see Fig. 5 BBU 423 and 424 receive uplink data from the radio and transfer it to the network), determining individual uplink signal strengths for individual ones of the wireless UEs, determining individual uplink interference levels for the individual ones of the wireless UEs, and determining individual uplink error rates for individual ones of the wireless UEs (Col:10,  lines 23-26 discloses the 5GNR MAC increases or decreases the 5GNR UL transmit power for UE to maintain the received signal strength at access nodes  at a common level for all 5GNR UEs,  and [Fig.1] User Equipment (UE)  controls its power consumption based on Uplink (UL) Hybrid Automatic Repeat Request (HARQ) Block Error Rate (BLER) in 5GNR/LTE communication network which corresponds to BBU determine signal strengths and uplink error rates);
the BBU determining individual power instructions for the individual ones of the wireless UEs based on the individual uplink signal strengths, the individual uplink interference levels, and the individual uplink error rates for the individual ones of the wireless UEs and transferring the individual power instructions to the radio (Col:3 Lines 58-60  5GNR/LTE UE 110, control circuitry 113 receives transmit power instructions from 5GNR/LTE access nodes 120 (=radio)  which comprise BBU to increase or decrease the UL 5GNR transmit power and the UL LTE transmit power which corresponds to BBU determining individual power instructions and transfer it to the radio); and  
the radio receiving the individual power instructions for the individual ones of the wireless UEs from the BBU and wirelessly transferring the individual power instructions to the individual ones of the wireless UEs (Col:3 Lines 58-60  5GNR/LTE UE 110, control circuitry  receives transmit power instructions from 5GNR/LTE access nodes 120 (=radio)  which comprise BBU, to increase or decrease the UL 5GNR transmit power and the UL LTE transmit power which corresponds to radio receives power instructions form  BBU transfer power instructions to the individual ones of the wireless UEs), wherein the individual ones of the wireless UEs control their transmit power responsive to the individual power instructions ([FIG. 3] shows and discloses 5GNR/LTE UE 110, control circuitry selects  a 5GNR UL transmit power and an LTE UL transmit power—based on network power control from 5GNR/LTE access nodes which corresponds to  the wireless UEs control their transmit power responsive to the individual power instructions).

As of claims 2 and 12, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the BBU determining individual uplink noise levels for the individual ones of the wireless UEs and wherein the BBU determining the individual power instructions for the individual ones of the wireless UEs comprises determining the individual power instructions for the individual ones of the wireless UEs based on the individual uplink noise levels, the individual uplink signal strengths, the individual uplink interference levels, and the individual uplink error rates for the individual ones of the wireless UEs ([Fig.7] 5GNR/LTE communication network when 5GNR/LTE UE 410 controls power consumption based on UL HARQ BLER and UL path loss (=noise levels). In 5GNR/LTE access nodes 420, the 5GNR MAC increases or decreases the 5GNR UL transmit power for UE 410 to maintain the received signal strength at access nodes 420 at a common level for all 5GNR UEs). 

As of claims 3 and 13, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the BBU determining individual backhaul throughputs for the individual ones of the wireless UEs and wherein the BBU determining the individual power instructions for the individual ones of the wireless UEs comprises determining the individual power instructions for the individual ones of the wireless UEs based on the individual backhaul throughputs, the individual uplink signal strengths, the individual uplink interference levels, and the individual uplink error rates for the individual ones of the wireless UEs ([FIG. 5], col: 9, lines 31-36 The 5GNR RRC transfers the UL 5GNR signaling to an Access and Mobility Management Function (AMF) in NFVI 430 over the data I/O and backhaul and Col:3 Lines 58-60  5GNR/LTE UE 110, control circuitry  receives transmit power instructions from 5GNR/LTE access nodes 120 (=radio) and  [Fig.2] Col:3-4,lines 58-67 network power control, UL BLER, and UL pathloss, [Fig1] Backhaul link ;Col:4,access node calculate UL path loss over wireless links115-116which comprise BBU determining the individual power instructions base on  backhaul throughputs).

As of claims 4 and 14, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the BBU determining individual uplink noise levels and individual backhaul throughputs for the individual ones of the wireless UEs and wherein the BBU determining the individual power instructions for the individual ones of the wireless UEs comprises determining the individual power instructions for the individual ones of the wireless UEs based on the individual uplink noise levels, the individual backhaul throughputs, the individual uplink signal strengths, the individual uplink interference levels, and the individual uplink error rates for the individual ones of the wireless UEs ([FIG. 5], col: 9, lines 31-36 The 5GNR RRC transfers the UL 5GNR signaling to an Access and Mobility Management Function (AMF) in NFVI 430 over the data I/O and backhaul and Col:3 Lines 58-60 discloses 5GNR/LTE UE 110, control circuitry receives transmit power instructions from 5GNR/LTE access nodes 120 (=radio) [Fig.2] Col:3-4,lines 58-67 network power control, UL BLER, and UL pathloss (=noise level), [Fig1] Backhaul link ;Col:4,access node calculate UL path loss over wireless links115-116 (= noise level) which comprise BBU determining the individual power instructions base on  backhaul throughputs  which comprise BBU determining the individual power instructions base on  backhaul throughputs).


As of claims 6 and 16, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the BBU determining the individual uplink signal strengths for the individual ones of the wireless UEs comprises a Physical Layer (PHY) determining the individual uplink signal strengths for the individual ones of the wireless UEs and signaling the individual uplink signal strengths for the individual ones of the wireless UEs to a Media Access Control (MAC) ([FIG. 5], Col:9; lines 8-15 discloses  BBUs , the memories store operating systems, PHY, MAC, The CPUs execute the PHY, MAC to drive the exchange of data and signaling between 5GNR/LTE UE  and NFVI over radios).

As of claims 7 and 17, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the BBU determining the individual uplink interference levels for individual ones of the wireless UEs comprises a Physical Layer (PHY) determining the individual uplink interference levels for the individual ones of the wireless UEs and signaling the individual uplink interference levels for the individual ones of the wireless UEs to a Media Access Control (MAC) ([FIG. 5], Col:9; lines 8-15 discloses UE 410 is wirelessly coupled to the antennas in radios 421-422,  BBUs ,the memories store operating systems, PHY, MAC, The CPUs execute the PHY, MAC to drive the exchange of data and signaling between 5GNR/LTE UE  and NFVI over radios).

As of claims 8 and 18, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the BBU determining the individual uplink error rates for the individual ones of the wireless UEs comprises a Media Access Control (MAC) determining the individual uplink error rates for the individual ones of the wireless UEs ([FIG.1]  Block Error Rate (BLER) in 5GNR/LTE communication network and ([FIG. 5], Col:9; lines 8-15 discloses  BBUs , the memories store operating systems  MAC, The CPUs execute the  MAC to drive the exchange of data and signaling between 5GNR/LTE UE  and NFVI over radios).
As of claims 9 and 19, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the BBU determining the individual power instructions for the individual ones of the wireless UEs comprises a Media Access Control (MAC) determining the individual power instructions for the individual ones of the wireless UEs (Col: 3 and lines 58-61 UE 110, control circuitry 113 receives transmit power instructions from 5GNR/LTE access nodes which implies to BBU determining the individual power instructions & [FIG. 5], Col:9; lines 8-15 discloses  BBUs , the memories store operating systems  MAC, the CPUs execute the  MAC to drive the exchange of data and signaling between 5GNR/LTE UE  and NFVI over radios).

As of claims 10 and 20, rejection of claims 1 and 11 cited above incorporated herein, in addition Shah discloses the radio comprises one of a Fifth Generation New Radio (5GNR) radio, Long Term Evolution (LTE) radio, Institute of Electrical and Electronic Engineers (IEEE) 802.11 (WIFI) radio, and Low-Power Wide Area Network (LP-WAN) radio; and the BBU comprises a corresponding one of a 5GNR BBU, LTE BBU, WIFI BBU, and LP-WAN BBU (See [Fig.5] 5GNR radio 421 and LTE radio 422 and BBU comprises a 5GNR BBU 423 and  LTE BBU 424).
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if the Applicant overcomes the double patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the limitations “determining the individual decibel level adjustments for the individual ones of the wireless UEs and transferring the individual decibel level adjustments to the radio; and the radio receiving the individual power instructions from the BBU and wirelessly transferring the individual power instructions to the individual ones of the wireless UEs comprises the radio receiving the individual decibel level adjustments from the BBU for the individual ones of the wireless UEs and wirelessly transferring the individual decibel level adjustments to the individual ones of the wireless UEs, claimed invention as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471